Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 9/22/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Lint on 11/18/2021.
The application has been amended as follows: 25. A method for selecting semiconductor chips comprising steps A)-E) in that order: A) providing the semiconductor chips in a composite so that the semiconductor chips comprise a common semiconductor layer stack via which the semiconductor chips are mechanically connected to one another, B) producing a cohesive, mechanical first connection between the semiconductor chips and a carrier film by a connection means between the composite and the carrier film, wherein the connection means is an adhesive and in direct contact with the composite and the carrier film, C) singulating the semiconductor chips, wherein the carrier film mechanically connects the semiconductor chips to one another after singulation, D) selectively weakening the first connection between some singulated semiconductor chips and the carrier film, depending on electro-optical and/or electrical properties of the semiconductor chips and on the spatial arrangement of the semiconductor chips in the composite, and 
E) removing the semiconductor chips whose first connection is selectively weakened from the carrier film.

Claims 11-24 and currently amended claim 25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a method of selecting semiconductor chips comprising steps
A)-E) in that order:A) providing the semiconductor chips in a composite so that the semiconductor chips comprise a common semiconductor layer stack via which the semiconductor chips are mechanically connected to one another,
B) producing a cohesive, mechanical first connection between the semiconductor chips and
a carrier film by a connection means between the composite and the carrier film, wherein the
connection means is an adhesive and in direct contact with the composite and the carrier film,
C) singulating the semiconductor chips, wherein the carrier film mechanically connects the
semiconductor chips to one another after singulation,
D) selectively weakening the first connection between some singulated semiconductor
chips and the carrier film, depending on electro-optical and / or electrical properties of the
semiconductor chips, and
E) removing the semiconductor chips whose first connection is selectively weakened from
the carrier film, wherein the semiconductor chips whose first connection are weakened in step D) comprise a  common color location and/or a common current-voltage characteristic.”  where all steps A)-E) are performed in that order.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816